DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in the application.  

Information Disclosure Statement
Acknowledgment is made of applicant’s Information Disclosure Statement(s) (IDS), Form PTO-1449, filed 24 March 2020.  The information therein was considered. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 15-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Breitwisch et al. (US 8,471,236) (hereinafter, “Breitwisch”).
Re: independent claim 1, Breitwisch discloses in figs. 6A-6F and 8A-8F a method of forming a phase change memory device, comprising: forming a spacer layer (600) on a substrate; forming a heater terminal contact (601/801) in the spacer layer; forming a liner layer (602/802) on the heater terminal contact (601/801) and the spacer 

Re: claim 2, Breitwisch discloses in figs. 6A-6F and 8A-8F the method of claim 1, further comprising forming a capping layer (803) on the liner layer (602/802) and the heater terminal (605/811), forming a trench (808) in the capping layer above the heater terminal, and forming the conductive projection segment (810) in the trench.  

Re: claim 3, Breitwisch discloses in figs. 6A-6F and 8A-8F the method of claim 1, further comprising forming a conductive projection layer (810) directly on the liner layer (602/802) and heater terminal (605/811), and patterning the conductive projection layer to form the conductive projection segment on the heater terminal (fig. 8F).  

Re: claim 4, Breitwisch discloses in figs. 6A-6F and 8A-8F the method of claim 1, wherein the conductive projection segment (810 is interpreted as having a vertically oriented straight rectangular shape as shown in fig. 8F) has a shape selected from the group consisting of a straight rectangular shape, a flared shape, a tapered shape, or a compound shape.  
Re: independent claim 15, Breitwisch discloses in figs. 6A-6F and 8A-8F a phase change memory device, comprising: a spacer layer (600) on a substrate; a heater terminal contact (601/801) in the spacer layer; a liner layer (602) on the heater terminal contact and the spacer layer; a heater terminal (605/811) in electrical contact with the heater terminal contact in the liner layer; a conductive projection segment (810) on the heater terminal; a patterned phase change material layer (812) on the conductive projection segment; and a patterned phase change material terminal (813) on the patterned phase change material layer, wherein an electrical current can pass between the heater terminal (605/811) and the patterned phase change material terminal (813) through the patterned phase change material layer (812).  

Re: claim 16, Breitwisch discloses in figs. 6A-6F and 8A-8F the phase change memory device of claim 15, further comprising a capping layer (803) on the liner layer (602/802) and the heater terminal (605/811), and a trench (808) in the capping layer above the heater terminal, wherein the conductive projection segment (810) is in the trench.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-8, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Breitwisch et al. (US 8,471,236) (hereinafter, “Breitwisch”).
Re: claim 5, Breitwisch discloses in figs. 6A-6F and 8A-8F the method of claim 4.
Breitwisch does not disclose expressly wherein the method further comprises patterning the phase change material terminal and phase change material layer.
However semiconductor fabrication patterning process are common and well known in the art as exemplified by Breitwisch in figs. 6A-7D and associated text. 

Re: claim 6, Breitwisch discloses in figs. 6A-6F and 8A-8F the method of claim 5, further comprising forming an insulating layer (814) over the patterned phase change material terminal (813) and phase change material layer (812).  

Re: claim 7, Breitwisch discloses in figs. 6A-6F and 8A-8F the method of claim 6, further comprising forming a terminal contact (815) in the insulating layer (814) on the patterned phase change material terminal (813).  

Re: claim 8, Breitwisch discloses in figs. 6A-6F and 8A-8F the method of claim 7, wherein the phase change material layer is Ge2Sb2Te5 (GST) (col 4 ll. 32-37).  

Re: claim 17, Breitwisch discloses in figs. 6A-6F and 8A-8F the phase change memory device of claim 15.

However, these limitations would have been obvious to one of ordinary skill in the art at the time of the invention since it has been held that claimed ranges of a result effective variable are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art. In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996).  These claims are prima facie obvious without showing that the claimed ranges achieve unexpected results relative to the prior art range. In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990).  See also In re Boesch, 205 USPQ 215 (CCPA 1980) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious). See MPEP § 2144.05.	

Allowable Subject Matter
Claims 10-14 are allowed.
Claims 9 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lung et al. US 2009/0072216 teach a phase change memory device including a conductive projection segment on the heater terminal and a phase change material layer is formed on the conductive projection segment. 
The examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.  When responding to this office action, applicants are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON BERNSTEIN whose telephone number is (571)272-9011.  The examiner can normally be reached on M-F 8AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALLISON BERNSTEIN/Primary Examiner, Art Unit 2824                                                                                                                                                                                                        9/30/2021